TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00767-CV


Millers Mutual Insurance Association/Jupe Feeds, Inc., d/b/a Wendlands
Farm Products, Appellants



v.




Jupe Feeds, Inc., d/b/a Wendlands Farm Products/Millers Mutual
Insurance Association, Appellees







FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT

NO. 186,440-B, HONORABLE RICK MORRIS, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The parties have filed an agreed motion to extend time to file appellant's brief.  In the
motion, the parties inform us that a mediation has been scheduled for on June 22, 2004.  The public
policy of this State is to encourage voluntary settlement of disputes.  See Tex. Civ. Prac. & Rem.
Code Ann. § 154.002 (West 1997); Jack B. Anglin Co. v. Tips, 842 S.W.2d 266, 268 (Tex. 1992). 
Accordingly, in order to allow the parties time for their mediation, any further necessary
negotiations, and document preparation, we will abate this appeal until August 1, 2004.  The parties
should apprise this Court of the status of the appeal on or before that date, and a deadline for the next
necessary event in the case will be set then.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear

Abated

Filed:   May 13, 2004